DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0114695.  The improvement comprises that the doped silicon layer has a thickness laterally measured from a sidewall of the semiconductor fin, the fin sidewall spacer has a thickness laterally measured from the sidewall of the semiconductor fin, and the thickness of the doped silicon layer is less than the thickness of the fin sidewall spacer.
	In re claim 9, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,450,094.  The improvement comprises that a fin spacer is formed over the STI region and having a U-shape in a cross section between the first semiconductor fin and the second semiconductor fin, wherein a first end of the U-shape is on the first semiconductor fin, and a second end of the U-shape is on the second semiconductor fin; a first doped silicon layer extending from the first end of the U-shape of the fin spacer along a sidewall of the first semiconductor fin; and a second doped silicon layer extending from the second end of the U-shape of the fin spacer along a sidewall of the second semiconductor fin.
first thickness over a top side of the three sides of the semiconductor fin and a second thickness over a lateral side of the three sides of the semiconductor fin, and the first thickness and the second thickness has a difference smaller than about 20 percent of the first thickness.

Response to Arguments
Applicant’s arguments, submitted on 1/20/21, have been fully considered and are persuasive.  All rejections, as set forth in the previous office action, have been withdrawn in response to applicant’s amendment submitted on 1/20/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 22, 2021



/HSIEN MING LEE/